Case: 4:19-cv-03064-SRC Doc. #: 23 Filed: 01/08/20 Page: 1 of 23 PageID #: 277



                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF MISSOURI
                                 EASTERN DIVISION

  AIMEE WAHLERS,                               )
                                               )
                          Plaintiff,           )       Cause No. 4:19-cv-03064
                                               )
  v.                                           )       Div.
                                               )
  NATHANIEL HENDREN, et. Al.,                  )       JURY TRIAL DEMANDED
                                               )
                          Defendants.          )

        DEFENDANT PATRICK RIORDAN’S ANSWER AND AFFIRMATIVE
                  DEFENSES TO PLAINTIFF’S PETITION

          COMES NOW Defendant Patrick Riordan (“Defendant”), by and through the

  undersigned counsel, and for his Answer and Affirmative Defenses to Plaintiff’s Petition

  (“Petition”), states as follows:

                                       INTRODUCTION

          1.      No answer is required to Paragraph 1 of Plaintiff’s Petition because it

  simply identifies the nature of Plaintiff’s Petition. Nonetheless, Defendant denies that

  Plaintiff is entitled to a judgment and to damages. To the extent a further answer is

  required, Defendant denies the allegations in this Paragraph.

                                          PARTIES

          2.      Defendant admits the allegations contained in Paragraph 2 of Plaintiff’s

  Petition.

          3.      Defendant is without knowledge as to whether Plaintiff Aimee L Wahlers

  is a resident and citizen of Missouri as alleged in Paragraph 3 of Plaintiff’s Petition, and

  therefore denies the same.

          4.      Defendant is without knowledge as to whether Plaintiff Aimee L Wahlers
Case: 4:19-cv-03064-SRC Doc. #: 23 Filed: 01/08/20 Page: 2 of 23 PageID #: 278



  is the surviving natural mother of Officer Katlyn Nicole Alix (“Officer Alix”) as alleged

  in Paragraph 4 of Plaintiff’s Petition, and therefore deny the same. Defendant further states

  that the remaining allegations contained in Paragraph 4 of Plaintiff's Petition constitute a

  legal conclusion to which no response is required. To the extent a response is deemed

  necessary, Defendant states that the statute is the best evidence of its provisions and denies

  the remaining allegations in Paragraph 4 of Plaintiff’s Petition.

         5.      Defendant states that the allegations contained in Paragraph 5 of Plaintiff's

  Petition constitute a legal conclusion to which no response is required. To the extent a

  response is deemed necessary, Defendant states that it is without knowledge and

  information sufficient to form a belief as to the truth of the allegations contained within

  Paragraph 5 of Plaintiff's Petition, and therefore, denies same.

         6.      Defendant is without sufficient knowledge as to the allegations in Paragraph

  6 of Plaintiff’s Petition regarding Defendant Officer Nathaniel Hendren (“Defendant

  Hendren”), and therefore denies the same. Defendant further states that the remaining

  allegations contained in Paragraph 6 of Plaintiff's Petition constitute a legal conclusion to

  which no response is required. To the extent a response is deemed necessary, Defendant

  states that Exhibit 1 to Plaintiff’s Petition is the best evidence of its provisions and denies

  the remaining allegations in Paragraph 6 of Plaintiff’s Petition.

         7.      Defendant admits that he was a citizen and resident of the State of Missouri

  and a district police officer employed by the City of St. Louis. Defendant admits that he

  was on duty as a district police officer for the City of St. Louis on the evening of January

  23, 2019 and into the morning of January 24, 2019. Defendant further states that the

  remaining allegations contained in Paragraph 7 of Plaintiff's Petition constitute a legal
Case: 4:19-cv-03064-SRC Doc. #: 23 Filed: 01/08/20 Page: 3 of 23 PageID #: 279



  conclusion to which no response is required. To the extent a response is deemed necessary,

  Defendant states that Exhibit 1 to Plaintiff’s Petition is the best evidence of its provisions

  and denies the remaining allegations in Paragraph 7 of Plaintiff’s Petition.

          8.      Defendant is without sufficient knowledge as to the allegations in Paragraph

  8 of Plaintiff’s Petition regarding Defendant Sergeant Gary Foster (“Defendant Foster”),

  and therefore denies the same. Defendant further states that the remaining allegations

  contained in Paragraph 8 of Plaintiff's Petition constitute a legal conclusion to which no

  response is required. To the extent a response is deemed necessary, Defendant states that

  Exhibit 1 to Plaintiff’s Petition is the best evidence of its provisions and denies the

  remaining allegations in Paragraph 8 of Plaintiff’s Petition.

          9.      Defendant is without sufficient knowledge as to the allegations in Paragraph

  9 of Plaintiff’s Petition regarding The City of St. Louis (“The CIty”), and therefore denies

  the same. Defendant further states that the remaining allegations contained in Paragraph 9

  of Plaintiff's Petition constitute a legal conclusion to which no response is required. To the

  extent a response is deemed necessary, Defendant states that the Missouri Constitution is

  the best evidence of its provisions and denies the remaining allegations in Paragraph 9 of

  Plaintiff’s Petition.

                               VENUE AND JURISDICTION

          10.     Defendant admits that venue is proper in this Court and denies the

  remaining allegations in Paragraph 10 of Plaintiff’s Petition.

          11.     Defendant admits that this Court has jurisdiction over this matter and

  Defendant. Defendant further states that the remaining allegations contained in Paragraph

  11 of Plaintiff's Petition constitute a legal conclusion to which no response is required.
Case: 4:19-cv-03064-SRC Doc. #: 23 Filed: 01/08/20 Page: 4 of 23 PageID #: 280



                                FACTUAL ALLEGATIONS

         12.     Defendant is without sufficient knowledge as to the allegations in Paragraph

  12 of Plaintiff’s Petition, and therefore denies the same.

         13.     Defendant is without sufficient knowledge as to the allegations in Paragraph

  13 of Plaintiff’s Petition, and therefore denies the same.

         14.     Defendant is without sufficient knowledge as to the allegations in Paragraph

  14 of Plaintiff’s Petition, and therefore denies the same.

         15.     Defendant is without sufficient knowledge as to the allegations in Paragraph

  15 of Plaintiff’s Petition, and therefore denies the same.

         16.     Defendant is without sufficient knowledge as to the allegations in Paragraph

  16 of Plaintiff’s Petition, and therefore denies the same.

         17.     Defendant is without sufficient knowledge as to the allegations in Paragraph

  17 of Plaintiff’s Petition, and therefore denies the same.

         18.     Defendant admits that Officer Alix was one of his partners in the 2nd District

  but is without sufficient knowledge as to the remaining allegations in Paragraph 18 of

  Plaintiff’s Petition, and therefore denies the same.

         19.     Defendant is without sufficient knowledge as to the allegations in Paragraph

  19 of Plaintiff’s Petition, and therefore denies the same.

         20.     Defendant is without sufficient knowledge as to the allegations in Paragraph

  20 of Plaintiff’s Petition, and therefore denies the same.

         21.     Defendant is without sufficient knowledge as to the allegations in Paragraph

  21 of Plaintiff’s Petition, and therefore denies the same.

         22.     Defendant is without sufficient knowledge as to the allegations in Paragraph
Case: 4:19-cv-03064-SRC Doc. #: 23 Filed: 01/08/20 Page: 5 of 23 PageID #: 281



  22 of Plaintiff’s Petition, and therefore denies the same.

         23.     Defendant is without sufficient knowledge as to the allegations in Paragraph

  23 of Plaintiff’s Petition, and therefore denies the same.

         24.     Defendant is without sufficient knowledge as to the allegations in Paragraph

  24 of Plaintiff’s Petition, and therefore denies the same.

         25.     Defendant is without sufficient knowledge as to the allegations in Paragraph

  25 of Plaintiff’s Petition, and therefore denies the same.

         26.     Defendant is without sufficient knowledge as to the allegations in Paragraph

  26 of Plaintiff’s Petition, and therefore denies the same.

         27.     Defendant states that the allegations contained in Paragraph 27 of Plaintiff's

  Petition constitute a legal conclusion to which no response is required. To the extent a

  response is deemed necessary, Defendant is without sufficient knowledge as to the

  allegations in Paragraph 27 of Plaintiff’s Petition, and therefore denies the same.

         28.     Defendant states that the allegations contained in Paragraph 28 of Plaintiff's

  Petition constitute a legal conclusion to which no response is required. To the extent a

  response is deemed necessary, Defendant is without sufficient knowledge as to the

  allegations in Paragraph 28 of Plaintiff’s Petition, and therefore denies the same.

         29.     Defendant is without sufficient knowledge as to the allegations in Paragraph

  29 of Plaintiff’s Petition, and therefore denies the same.

         30.     Defendant admits that Officer Hendren was one of his partners in the 2nd

  District but is without sufficient knowledge as to the remaining allegations in Paragraph

  30 of Plaintiff’s Petition, and therefore denies the same.

         31.     Defendant admits the allegations contained in Paragraph 31 of Plaintiff’s
Case: 4:19-cv-03064-SRC Doc. #: 23 Filed: 01/08/20 Page: 6 of 23 PageID #: 282



  Petition.

          32.    Defendant admits the allegations contained in Paragraph 32 of Plaintiff’s

  Petition.

          33.    Defendant admits that Officer Alix was married at the time of her death but

  is without sufficient knowledge as to the remaining allegations in Paragraph 33 of

  Plaintiff’s Petition, and therefore denies the same.

          34.    Defendant is without sufficient knowledge as to the allegations in Paragraph

  34 of Plaintiff’s Petition, and therefore denies the same.

          35.    Defendant is without sufficient knowledge as to the allegations in Paragraph

  35 of Plaintiff’s Petition, and therefore denies the same.

                                     JANUARY 23, 2019

          36.    Defendant is without sufficient knowledge as to the allegations in Paragraph

  36 of Plaintiff’s Petition, and therefore denies the same.

          37.    Defendant is without sufficient knowledge as to the allegations in Paragraph

  37 of Plaintiff’s Petition, and therefore denies the same.

          38.    Defendant admits the allegations contained in Paragraph 38 of Plaintiff’s

  Petition.

          39.    Defendant is without sufficient knowledge as to the allegations in Paragraph

  39 of Plaintiff’s Petition, and therefore denies the same.

          40.    Defendant admits the allegations contained in Paragraph 40 of Plaintiff’s

  Petition.

          41.    Defendant admits the allegations contained in Paragraph 41 of Plaintiff’s

  Petition.
Case: 4:19-cv-03064-SRC Doc. #: 23 Filed: 01/08/20 Page: 7 of 23 PageID #: 283



          42.     Defendant is without sufficient knowledge as to the allegations in Paragraph

  42 of Plaintiff’s Petition, and therefore denies the same.

          43.     Defendant is without sufficient knowledge as to the allegations in Paragraph

  43 of Plaintiff’s Petition, and therefore denies the same.

          44.     Defendant admits the allegations contained in Paragraph 44 of Plaintiff’s

  Petition.

          45.     Defendant admits the allegations contained in Paragraph 45 of Plaintiff’s

  Petition.

          46.     Defendant is without sufficient knowledge as to the allegations in Paragraph

  46 of Plaintiff’s Petition, and therefore denies the same.

          47.     Defendant states that the allegations contained in Paragraph 47 of Plaintiff's

  Petition constitute a legal conclusion to which no response is required. To the extent a

  response is deemed necessary, Defendant states that Exhibit 2 to Plaintiff’s Petition is the

  best evidence of its provisions and denies the remaining allegations in Paragraph 47 of

  Plaintiff’s Petition.

          48.     Defendant states that the allegations contained in Paragraph 48 of Plaintiff's

  Petition constitute a legal conclusion to which no response is required. To the extent a

  response is deemed necessary, Defendant states that Exhibit 2 to Plaintiff’s Petition is the

  best evidence of its provisions and denies the remaining allegations in Paragraph 48 of

  Plaintiff’s Petition.

          49.     Defendant is without sufficient knowledge as to the allegations in Paragraph

  49 of Plaintiff’s Petition, and therefore denies the same.

          50.     Defendant is without sufficient knowledge as to the allegations in Paragraph
Case: 4:19-cv-03064-SRC Doc. #: 23 Filed: 01/08/20 Page: 8 of 23 PageID #: 284



  50 of Plaintiff’s Petition, and therefore denies the same.

          51.     Defendant denies the allegations contained in Paragraph 51 of Plaintiff’s

  Petition.

          52.     Defendant is without sufficient knowledge as to the allegations in Paragraph

  52 of Plaintiff’s Petition, and therefore denies the same.

          53.     Defendant states that the allegations contained in Paragraph 53 of Plaintiff's

  Petition constitute a legal conclusion to which no response is required. To the extent a

  response is deemed necessary, Defendant denies the allegations in Paragraph 53 of

  Plaintiff’s Petition.

          54.     Defendant is without sufficient knowledge as to the allegations in Paragraph

  54 of Plaintiff’s Petition, and therefore denies the same.

          55.     Defendant admits that Defendant and Officer Hendren received and

  responded to a call on Jamieson on the night of January 23, 2019. Defendant is without

  sufficient knowledge as to the remaining allegations in Paragraph 55 of Plaintiff’s Petition,

  and therefore denies the same.

          56.     Defendant denies the allegations contained in Paragraph 56 of Plaintiff’s

  Petition.

          57.     Defendant admits the allegations contained in Paragraph 57 of Plaintiff’s

  Petition.

          58.     Defendant admits the allegations contained in Paragraph 58 of Plaintiff’s

  Petition.

          59.     Defendant admits that Officer Alix arrived at 750 Dover Place but is without

  sufficient knowledge as to the remaining allegations contained in Paragraph 59 of
Case: 4:19-cv-03064-SRC Doc. #: 23 Filed: 01/08/20 Page: 9 of 23 PageID #: 285



  Plaintiff’s Petition, and therefore denies the same.

          60.     Defendant is without sufficient knowledge as to the allegations in Paragraph

  60 of Plaintiff’s Petition, and therefore denies the same.

          61.     Defendant is without sufficient knowledge as to the allegations in Paragraph

  61 of Plaintiff’s Petition, and therefore denies the same.

          62.     Defendant states that the allegations contained in Paragraph 62 of Plaintiff's

  Petition constitute a legal conclusion to which no response is required. To the extent a

  response is deemed necessary, Defendant denies the allegations in Paragraph 62 of

  Plaintiff’s Petition.

                                      JANUARY 24, 2019

          63.     Defendant is without sufficient knowledge as to the allegations in Paragraph

  63 of Plaintiff’s Petition, and therefore denies the same.

          64.     Defendant states that the allegations contained in Paragraph 64 of Plaintiff's

  Petition constitute a legal conclusion to which no response is required. To the extent a

  response is deemed necessary, Defendant denies the allegations in Paragraph 64 of

  Plaintiff’s Petition.

          65.     Defendant states that the allegations contained in Paragraph 65 of Plaintiff's

  Petition constitute a legal conclusion to which no response is required. To the extent a

  response is deemed necessary, Defendant denies the allegations in Paragraph 65 of

  Plaintiff’s Petition.

          66.     Defendant is without sufficient knowledge as to the allegations in Paragraph

  66 of Plaintiff’s Petition, and therefore denies the same.

          67.     Defendant is without sufficient knowledge as to the allegations in Paragraph
Case: 4:19-cv-03064-SRC Doc. #: 23 Filed: 01/08/20 Page: 10 of 23 PageID #: 286



  67 of Plaintiff’s Petition, and therefore denies the same.

          68.    Defendant admits the allegations contained in Paragraph 68 of Plaintiff’s

  Petition.

          69.    Defendant is without sufficient knowledge as to the allegations in Paragraph

  69 of Plaintiff’s Petition, and therefore denies the same.

          70.    Defendant admits that Officer Hendren dry fired his personal revolver, but

  Defendant is without sufficient knowledge as to the remaining allegations in Paragraph 70

  of Plaintiff’s Petition, and therefore denies the same.

          71.    Defendant admits the allegations contained in Paragraph 71 of Plaintiff’s

  Petition.

          72.    Defendant is without sufficient knowledge as to the allegations in Paragraph

  72 of Plaintiff’s Petition, and therefore denies the same.

          73.    Defendant is without sufficient knowledge as to the allegations in Paragraph

  73 of Plaintiff’s Petition, and therefore denies the same.

          74.    Defendant denies the allegations contained in Paragraph 74 of Plaintiff’s

  Petition.

          75.    Defendant denies the allegations contained in Paragraph 75 of Plaintiff’s

  Petition.

          76.    Defendant denies the allegations contained in Paragraph 76 of Plaintiff’s

  Petition.

          77.    Defendant admits the allegations contained in Paragraph 77 of Plaintiff’s

  Petition.

          78.    Defendant denies the allegations contained in Paragraph 78 of Plaintiff’s
Case: 4:19-cv-03064-SRC Doc. #: 23 Filed: 01/08/20 Page: 11 of 23 PageID #: 287



  Petition.

          79.    Defendant admits the allegations contained in Paragraph 79 of Plaintiff’s

  Petition.

          80.    Defendant admits the allegations contained in Paragraph 80 of Plaintiff’s

  Petition.

          81.    Defendant is without sufficient knowledge as to the allegations in Paragraph

  81 of Plaintiff’s Petition, and therefore denies the same.

          82.    Defendant is without sufficient knowledge as to the allegations in Paragraph

  82 of Plaintiff’s Petition, and therefore denies the same.

          83.    Defendant is without sufficient knowledge as to the allegations in Paragraph

  83 of Plaintiff’s Petition, and therefore denies the same.

          84.    Defendant is without sufficient knowledge as to the allegations in Paragraph

  84 of Plaintiff’s Petition, and therefore denies the same.

          85.    Defendant is without sufficient knowledge as to the allegations in Paragraph

  85 of Plaintiff’s Petition, and therefore denies the same.

          86.    Defendant is without sufficient knowledge as to the allegations in Paragraph

  86 of Plaintiff’s Petition, and therefore denies the same.

          87.    Defendant is without sufficient knowledge as to the allegations in Paragraph

  87 of Plaintiff’s Petition, and therefore denies the same.

          88.    Defendant is without sufficient knowledge as to the allegations in Paragraph

  88 of Plaintiff’s Petition, and therefore denies the same.

          89.    Defendant is without sufficient knowledge as to the allegations in Paragraph

  89 of Plaintiff’s Petition, and therefore denies the same.
Case: 4:19-cv-03064-SRC Doc. #: 23 Filed: 01/08/20 Page: 12 of 23 PageID #: 288



                                     COUNT I
                                ASSAULT & BATTERY
                           DEFENDANT NATHANIEL HENDREN

          Defendant states that the allegations contained in paragraphs 90 – 97 of Count I are

  not directed against him and accordingly Defendant makes no answer thereto. To the extent

  that any of the allegations contained in Count I could be construed as relating to this

  Defendant, Defendant incorporates and restates as if more fully set forth herein his

  Answers to Plaintiff’s Factual Allegations and any counts directed against it.

                                     COUNT II
                           WRONGFUL DEATH – NEGLIGENCE
                           DEFENDANT NATHANIEL HENDREN

          Defendant states that the allegations contained in paragraphs 98 – 106 of Count II

  are not directed against him and accordingly Defendant makes no answer thereto. To the

  extent that any of the allegations contained in Count II could be construed as relating to

  this Defendant, Defendant incorporates and restates as if more fully set forth herein his

  Answers to Plaintiff’s Factual Allegations and any counts directed against it.

                                    COUNT III
                           WRONGFUL DEATH - NEGLIGENCE
                            DEFENDANT PATRICK RIORDAN

          107.    Defendant re-states and re-alleges his responses to Paragraphs 1 through

  106 of Plaintiff's Petition as if fully set forth herein.

          108.    Defendant states that Paragraph 108 of Plaintiff’s Petition contains only legal

  conclusions to which no answer is required. To the extent an answer is required, Defendant

  denies the allegations contained in Paragraph 108 of Plaintiff’s Petition, and all subparts

  thereto.
Case: 4:19-cv-03064-SRC Doc. #: 23 Filed: 01/08/20 Page: 13 of 23 PageID #: 289



          109.   Defendant states that Paragraph 109 of Plaintiff’s Petition contains only legal

  conclusions to which no answer is required. To the extent an answer is required, Defendant

  denies the allegations contained in Paragraph 109 of Plaintiff’s Petition, and all subparts

  thereto.

          110.   Defendant denies the allegations contained in Paragraph 110 of Plaintiff’s

  Petition.

          111.   Defendant admits that Officer Alix died on January 24, 2019, but Defendant

  denies the remaining allegations contained in Paragraph 111 of Plaintiff’s Petition.

          112.   Defendant denies the allegations contained in Paragraph 112 of Plaintiff’s

  Petition.

          113.   Defendant denies the allegations contained in Paragraph 113 of Plaintiff’s

  Petition.

          114.   Defendant states that Paragraph 114 of Plaintiff’s Petition contains only legal

  conclusions to which no answer is required. To the extent an answer is required, Defendant

  denies the allegations contained in Paragraph 114 of Plaintiff’s Petition.

          115.   Defendant denies the allegations contained in Paragraph 115 of Plaintiff’s

  Petition.

          WHEREFORE having fully answered the allegations contained within Count III of

  Plaintiff's Petition, Defendant respectfully requests that this Court dismiss Count III of

  Plaintiff's Petition and further award Defendant his costs incurred herein, and for such other

  and further relief as this Court deems just and proper.

                                   COUNT IV
                          WRONGFUL DEATH – NEGLIGENCE
                              DEFENDANT FOSTER
Case: 4:19-cv-03064-SRC Doc. #: 23 Filed: 01/08/20 Page: 14 of 23 PageID #: 290



          Defendant states that the allegations contained in paragraphs 117 – 126 of Count

  IV are not directed against him and accordingly Defendant makes no answer thereto. To

  the extent that any of the allegations contained in Count IV could be construed as relating

  to this Defendant, Defendant incorporates and restates as if more fully set forth herein his

  Answers to Plaintiff’s Factual Allegations and any counts directed against it.

                                     COUNT V
                           WRONGFUL DEATH – NEGLIGENCE
                               THE CITY OF ST. LOUIS

          Defendant states that the allegations contained in paragraphs 127 – 136 of Count V

  are not directed against him and accordingly Defendant makes no answer thereto. To the

  extent that any of the allegations contained in Count V could be construed as relating to

  this Defendant, Defendant incorporates and restates as if more fully set forth herein his

  Answers to Plaintiff’s Factual Allegations and any counts directed against it.

                                     COUNT VI
                              OUTRAGE – ALL DEFENDANTS

          137.    Defendant re-states and re-alleges his responses to Paragraphs 1 through

  136 of Plaintiff's Petition as if fully set forth herein.

          138.    Defendant states that Paragraph 138 of Plaintiff’s Petition contains only legal

  conclusions to which no answer is required. To the extent an answer is required, Defendant

  denies the allegations contained in Paragraph 138 of Plaintiff’s Petition.

          139.    Defendant states that Paragraph 139 of Plaintiff’s Petition contains only legal

  conclusions to which no answer is required. To the extent an answer is required, Defendant

  denies the allegations contained in Paragraph 139 of Plaintiff’s Petition.
Case: 4:19-cv-03064-SRC Doc. #: 23 Filed: 01/08/20 Page: 15 of 23 PageID #: 291



          140.    Defendant states that Paragraph 140 of Plaintiff’s Petition contains only legal

  conclusions to which no answer is required. To the extent an answer is required, Defendant

  denies the allegations contained in Paragraph 140 of Plaintiff’s Petition.

          141.    Defendant denies the allegations contained in Paragraph 141 of Plaintiff’s

  Petition.

          WHEREFORE having fully answered the allegations contained within Count VI of

  Plaintiff's Petition, Defendant respectfully requests that this Court dismiss Count VI of

  Plaintiff's Petition and further award Defendant his costs incurred herein, and for such other

  and further relief as this Court deems just and proper.

                                          COUNT VII
                                      PRIMA FACIE TORT
                                       ALL DEFENDANTS

          142.    Defendant re-states and re-alleges his responses to Paragraphs 1 through

  141 of Plaintiff's Petition as if fully set forth herein.

          143.    Defendant denies the allegations contained in Paragraph 143 of Plaintiff’s

  Petition.

          144.    Defendant states that Paragraph 144 of Plaintiff’s Petition contains only legal

  conclusions to which no answer is required. To the extent an answer is required, Defendant

  denies the allegations contained in Paragraph 144 of Plaintiff’s Petition.

          145.    Defendant denies the allegations contained in Paragraph 145 of Plaintiff’s

  Petition.

          146.     Defendant states that Paragraph 146 of Plaintiff’s Petition contains only legal

  conclusions to which no answer is required. To the extent an answer is required, Defendant

  denies the allegations contained in Paragraph 146 of Plaintiff’s Petition.
Case: 4:19-cv-03064-SRC Doc. #: 23 Filed: 01/08/20 Page: 16 of 23 PageID #: 292



         147.    Defendant states that Paragraph 147 of Plaintiff’s Petition contains only legal

  conclusions to which no answer is required. To the extent an answer is required, Defendant

  denies the allegations contained in Paragraph 147 of Plaintiff’s Petition.

         WHEREFORE having fully answered the allegations contained within Count VII

  of Plaintiff's Petition, Defendant respectfully requests that this Court dismiss Count VII of

  Plaintiff's Petition and further award Defendant his costs incurred herein, and for such other

  and further relief as this Court deems just and proper.

                                     COUNT VIII
     42 U.S.C. § 1983 – Excessive Force in Violation of the Fourteenth Amendment
                       DEFENDANT NATHANIEL HENDREN

         Defendant states that the allegations contained in paragraphs 148 – 164 of Count

  VIII are not directed against him and accordingly Defendant makes no answer thereto. To

  the extent that any of the allegations contained in Count VIII could be construed as relating

  to this Defendant, Defendant incorporates and restates as if more fully set forth herein his

  Answers to Plaintiff’s Factual Allegations and any counts directed against it.

                                       COUNT IX
    42 U.S.C. § 1983 – Violation of Substantive Due Process Right to Bodily Integrity
                        DEFENDANT NATHANIEL HENDREN

         Defendant states that the allegations contained in paragraphs 165 – 180 of Count

  IX are not directed against him and accordingly Defendant makes no answer thereto. To

  the extent that any of the allegations contained in Count IX could be construed as relating

  to this Defendant, Defendant incorporates and restates as if more fully set forth herein his

  Answers to Plaintiff’s Factual Allegations and any counts directed against it.

                                      COUNT X
     42 U.S.C. § 1983 – Excessive Force in Violation of the Fourteenth Amendment
      DEFENDANT PATRICK RIORDAN, in his individual and official capacity
Case: 4:19-cv-03064-SRC Doc. #: 23 Filed: 01/08/20 Page: 17 of 23 PageID #: 293



          181.    Defendant re-states and re-alleges his responses to Paragraphs 1 through

  180 of Plaintiff's Petition as if fully set forth herein.

          182.    Defendant states that Paragraph 182 of Plaintiff’s Petition contains only legal

  conclusions to which no answer is required. To the extent an answer is required, Defendant

  states that the statute is the best evidence of its provisions and denies the allegations

  contained in Paragraph 182 of Plaintiff’s Petition.

          183.    Defendant states that Paragraph 183 of Plaintiff’s Petition contains legal

  conclusions to which no answer is required. To the extent an answer is required, Defendant

  denies the allegations contained in Paragraph 183 of Plaintiff’s Petition, and all subparts

  thereto.

          184.    Defendant states that Paragraph 184 of Plaintiff’s Petition contains legal

  conclusions to which no answer is required. To the extent an answer is required, Defendant

  denies the allegations contained in Paragraph 184 of Plaintiff’s Petition, and all subparts

  thereto.

          185.    Defendant denies the allegations contained in Paragraph 185 of Plaintiff’s

  Petition.

          186.    Defendant admits that Officer Alix died, but Defendant denies the remaining

  allegations contained in Paragraph 186 of Plaintiff’s Petition.

          187.    Defendant states that Paragraph 187 of Plaintiff’s Petition contains only legal

  conclusions to which no answer is required. To the extent an answer is required, Defendant

  denies the allegations contained in Paragraph 187 of Plaintiff’s Petition.
Case: 4:19-cv-03064-SRC Doc. #: 23 Filed: 01/08/20 Page: 18 of 23 PageID #: 294



          188.   Defendant states that Paragraph 188 of Plaintiff’s Petition contains only legal

  conclusions to which no answer is required. To the extent an answer is required, Defendant

  denies the allegations contained in Paragraph 188 of Plaintiff’s Petition.

          189.   Defendant states that Paragraph 189 of Plaintiff’s Petition contains legal

  conclusions to which no answer is required. To the extent an answer is required, Defendant

  denies the allegations contained in Paragraph 189 of Plaintiff’s Petition.

          190.   Defendant states that Paragraph 190 of Plaintiff’s Petition contains legal

  conclusions to which no answer is required. To the extent an answer is required, Defendant

  denies the allegations contained in Paragraph 190 of Plaintiff’s Petition.

          191.   Defendant states that Paragraph 191 of Plaintiff’s Petition contains legal

  conclusions to which no answer is required. To the extent an answer is required, Defendant

  denies the allegations contained in Paragraph 191 of Plaintiff’s Petition.

          192.   Defendant denies the allegations contained in Paragraph 192 of Plaintiff’s

  Petition.

          193.   Defendant states that Paragraph 193 of Plaintiff’s Petition contains only legal

  conclusions to which no answer is required. To the extent an answer is required, Defendant

  states that the statute is the best evidence of its provisions and denies the allegations

  contained in Paragraph 193 of Plaintiff’s Petition.

          194.   Defendant states that Paragraph 194 of Plaintiff’s Petition contains only legal

  conclusions to which no answer is required. To the extent an answer is required, Defendant

  denies the allegations contained in Paragraph 194 of Plaintiff’s Petition.

          WHEREFORE having fully answered the allegations contained within Count X of

  Plaintiff's Petition, Defendant respectfully requests that this Court dismiss Count X of
Case: 4:19-cv-03064-SRC Doc. #: 23 Filed: 01/08/20 Page: 19 of 23 PageID #: 295



  Plaintiff's Petition and further award Defendant his costs incurred herein, and for such other

  and further relief as this Court deems just and proper.

                                      COUNT XI
    42 U.S.C. § 1983 – Deliberately Indifferent Policies, Practices, Customs, Hiring,
    Training, Retention and Supervision in Violation of the Fourteenth Amendment
                      DEFENDANT THE CITY OF ST. LOUIS

          Defendant states that the allegations contained in paragraphs 195 – 217 of Count

  XI are not directed against him and accordingly Defendant makes no answer thereto. To

  the extent that any of the allegations contained in Count XI could be construed as relating

  to this Defendant, Defendant incorporates and restates as if more fully set forth herein his

  Answers to Plaintiff’s Factual Allegations and any counts directed against it.

                                AFFIRMATIVE DEFENSES

          COMES NOW, Defendant Patrick Riordan, by and through the undersigned

  counsel, and for his Affirmative Defenses, states, alleges, and avers as follows:

          1.     Plaintiff’s Petition fails to state a claim upon which relief can be granted.

          2.     For further answer and affirmative defense, Defendant states that any and

  all injuries suffered by Plaintiff, the fact of which is expressly denied by Defendant, were

  the result of, were directly caused by, or were directly contributed to be caused by, in whole

  or in part, Plaintiff’s own negligence, recklessness, wrongful conduct, fault and/or

  assumption of the risk. Therefore, Plaintiff’s alleged claims are barred by reason of the

  foregoing, and, in the event that any judgment or recovery is had against this Defendant by

  Plaintiff, this Defendant is entitled to a reduction of any such judgment or recovery in direct

  proportion to the percentage of comparative fault attributable to Plaintiff and allocation as

  such.

          3.     For further answer and affirmative defense, this Defendant states that
Case: 4:19-cv-03064-SRC Doc. #: 23 Filed: 01/08/20 Page: 20 of 23 PageID #: 296



  Plaintiff’s injuries, if any, were caused by the negligence, recklessness, other wrongful

  conduct, and/or causal fault on the part of persons and/or entities other than this Defendant,

  and over whom this Defendant had no control or no right to control, which constitutes

  supervening, superseding, or intervening causes for which this Defendant is not liable.

         4.      For further answer and affirmative defense, this Defendant requests that if

  this cause of action is submitted to a trier of fact for determination, then this Defendant

  prays that the trier of fact determine the relative distribution of fault, apportioning fault

  between this Defendant and other parties at the time of submission of the case.

         5.      For further answer and affirmative defense, this Defendant requests that if

   Plaintiff receives any settlement proceeds from any party or person responsible for the

   incident described in Plaintiff’s Petition pursuant to §537.060, RSMo., this Defendant will

   claim a credit or set off for the amount paid to the plaintiffs by the settling party, in the

   event any judgment is rendered against this Defendant by a court or jury.

         6.      For further answer and affirmative defense, without waiving any previous

  denials and pleading hypothetically, assuming that Defendant is found liable, in whole or

  in part, which Defendant specifically denies, if Defendant is found to bear less than 51%

  of the fault, Defendant shall only be responsible for the percentage of the judgment for

  which Defendant is determined to be responsible, pursuant to §537.067 RSMo.

         7.      For further answer and affirmative defense, Defendant states that Defendant

  denies that he is in any way responsible for medical expenses of the Plaintiff or that Plaintiff

  is entitled to recover her medical expenses from this Defendant. However, to the extent

  that Plaintiff is entitled to recover her medical expenses from this Defendant, pursuant to

  the provisions of Section 490.715 RSMo., Plaintiff is limited to the amount necessary to
Case: 4:19-cv-03064-SRC Doc. #: 23 Filed: 01/08/20 Page: 21 of 23 PageID #: 297



  satisfy the financial obligations to the healthcare providers for the value of any and all

  medical treatment allegedly received by Plaintiff as a result of the accident and/or the actual

  cost of Plaintiff’s medical care or treatment.

         8.      For further answer and defense and without waiving its denial of liability,

  Defendant states that Plaintiff fails to state a claim for exemplary damages and/or punitive

  damages.

         9.      For further answer and affirmative defense, without waiving any previous

  denials and pleading hypothetically, this Defendant states that if the trier of fact awards

  Plaintiff punitive damages, this Defendant shall only be responsible for the percentage of

  punitive damages for which fault is attributed to said Defendant by the trier of fact, pursuant

  to §537.067 RSMo.

         10.     For further answer and defense, Defendant states that Plaintiff cannot state

  a claim for punitive damages against this Defendant because the procedures for assessing

  punitive damages facially, and as applied to the facts of this case, violate numerous

  constitutional provisions, including the Fifth, Eighth and Fourteenth Amendments of the

  United States Constitution and Article I, Sections 2, 3, 10, 13, 14, 15, 19, 21, 22 and 28 of

  the Constitution of Missouri.

         11.     For further answer and defense, Defendant states that he did not and does

  not owe a duty to Plaintiff in this case.

         12.     For further answer and defense, Defendant states that he did not observe

  Officer Hendren pointing a gun, loaded or otherwise, at Officer Alix, or otherwise threaten

  her, and thus did not fail to intervene to prevent any alleged excessive force or physical

  harm against Officer Alix.
Case: 4:19-cv-03064-SRC Doc. #: 23 Filed: 01/08/20 Page: 22 of 23 PageID #: 298



        13.      Defendant reserves the right to assert and plead additional affirmative

   defenses if and when facts supporting said affirmative defenses become known and

   available to him during the course of litigation.

           WHEREFORE, having fully responded to Plaintiff’s Petition, Defendant Patrick

    Riordan moves this Court for its Order dismissing Plaintiff’s Petition, dismissing

    Plaintiff’s claim for prejudgment interest, punitive damages, and attorney’s fees, for his

    costs incurred and expended herein, and for such other and further relief as the Court may

    deem just and proper under the premises.
Case: 4:19-cv-03064-SRC Doc. #: 23 Filed: 01/08/20 Page: 23 of 23 PageID #: 299




                                         Respectfully submitted,

                                         McCARTHY, LEONARD, & KAEMMERER, L.C.

                                         By:     /s/James P. Towey, Jr.
                                                 James P. Towey, Jr., #35351
                                                 jtowey@mlklaw.com
                                                 825 Maryville Centre Drive, Suite 300
                                                 Town & Country, MO 63017-5946
                                                 (314) 392-5200
                                                 (314) 392-5221(Fax)

                                                 Attorneys for Defendant


                               CERTIFICATE OF SERVICE

         The undersigned hereby certifies that on this 8th day of January, 2020, the
  foregoing was filed electronically with the Clerk of Court, therefore to be served
  electronically by operation of the Court’s electronic filing system upon all parties of record.

                                                         /s/James P. Towey, Jr.
